PER CURIAM.
The observations of the for the to the jury, made the subject of exception below and assigned as error here, were reprehensible, and the trial judge should have sustained the objection made at the time. Eater the plaintiff’s counsel withdrew the objectionable argument, and the court instructed the jury that they must ignore the argument. This cured the matter. Dunlop v. U. S., 165 U. S. 487, 17 Sup. Ct. 375, 41 L. Ed. 799.
The other errors assigned are overruled, and the judgment affirmed.